           Case 1:20-cv-10564-PBS Document 47 Filed 06/03/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

 SYNKLOUD TECHNOLOGIES, LLC,


                      Plaintiff,                   Civil Action No. 1:20-cv-10564


 v.                                                JURY TRIAL DEMANDED


 NUANCE COMMUNICATIONS, INC.,


                      Defendant.

                             JOINT LETTER REGARDING ADR

       Plaintiff and counter-defendant SynKloud Technologies, LLC and Defendant and

counterclaimant Nuance Communications, Inc. hereby submit this Joint Letter to the Court

pursuant to the Court’s Order of July 22, 2020 (ECF No. 17). The parties jointly request referral

as soon as possible to mediation through the Court’s mediation alternative dispute resolution

program.

       The parties have agreed upon the following mediators in an effort to expedite the

scheduling of mediation: Magistrate Judges Judith G. Dein, David H. Hennessy, and Marianne

B. Bowler.




Dated: June 3, 2021
          Case 1:20-cv-10564-PBS Document 47 Filed 06/03/21 Page 2 of 2




    Respectfully Submitted by:
                                                       HARBOR LAW GROUP
    LAMKIN IP DEFENSE
                                                       /s/ Catherine Rajwani______________
    /s/ Rachael Lamkin______________                   Catherine I. Rajwani, Esq. (BBO# 674443)
    Rachael D. Lamkin (Cal. Bar #246066)               Herling Romero, Esq. (BBO# 703870)
    (admitted pro hac vice on 6/18/20)                 300 West Main Street, Building A, Unit 1
    655 Montgomery St., 7th Floor                      Northborough, MA 01532
    San Francisco, CA 94111                            Phone: (508) 393-9244
    916.747.6091                                       Fax: (508) 393-9245
    RDL@LamkinIPDefense.com                            Email: crajwani@harborlaw.com
                                                       Email: hromero@harborlaw.com
    Briana R. Cummings (BBO #692750)
    Branch Legal LLC                                   Attorneys for Plaintiff
    31 Church St., Suite 3                             SynKloud Technologies, LLC
    Winchester, MA 01890
    781.325.8060
    781.240.6486 (fax)
    briana@branchlegal.com

    Attorneys for Defendant
    Nuance Communications, Inc.



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this date, I electronically filed the foregoing letter with the Clerk
of Court using the CM/ECF system, which will automatically send email notification of such
filing to all attorneys of record.

Dated: June 3, 2021                                    /s/Catherine I. Rajwani
                                                        Catherine I. Rajwani




                                                   2
